[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION
Plaintiffs contracted with defendant to install siding to their home and also to build a porch adjoining their house. The total cost of the two projects was $5,500.00. Plaintiffs paid the defendant $2,000.00. The defendant installed the siding and constructed the porch in a defective and unworkmanlike manner. The plaintiffs hired other contractors to take down the defective work and correct and repair and complete the work contracted for with the defendant. The cost to complete the siding was $3,480.00. The cost to complete the porch was $10,500.00. The extra expense in completing the porch came from the removal of the old job and the repair to the brick house caused by negligent attachment to walls of the house. The cost to complete will be $13,980.00. However, the plaintiffs paid only $2,000.00 on the total contract price of $5,500.00. The defendant should be given credit of the $3,500.00 not paid by the plaintiffs. Otherwise the plaintiffs would receive the full cost to complete the work but not credit the defendant with the unpaid amount due. This leaves a balance due the plaintiffs of $10,480.00.
Plaintiff also has a claim under count two for a CUTPA violation. As to this claim, the sum of $1,500.00 is awarded as attorney's fees.
Accordingly, judgment may enter for the plaintiff's against the defendant for $11,980.00 plus costs.
Plaintiffs' third count seeking the return of their money is a claim for recission. This claim is inconsistent with a claim for damages under the contract. Therefore, no award is made as to this count.
ARNOLD W. ARONSON JUDGE, SUPERIOR COURT CT Page 1133